Appeal from a judgment of the County Court of Albany County (Turner, Jr., J.), rendered December 23, 1986, which revoked defendant’s probation and imposed a sentence of imprisonment.
The issue raised on this appeal is whether the sentence imposed was excessive. As a condition of defendant’s negotiated plea of guilty to violation of probation, he waived his right to appeal from the ongoing plea proceeding in the presence of his attorney in open court. Since the record indicates that the waiver was knowing, voluntary and intelligent, this appeal must be dismissed (see, People v Harvey, 124 AD2d 943, 944).
Appeal dismissed. Main, J. P., Casey, Weiss, Mikoll and Levine, JJ., concur.